Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00646-CV

           IN THE INTEREST OF N.A.V., P.A.V., A.J.V., L.V., and J.G., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00244
                       Honorable John D. Gabriel, Jr., Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED March 17, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice